Rich, J.:
There are fom- specifications charging a violation of department rules, by writing and mailing an anonymous letter direct to the police commissioner, signed “Patrolman,” complaining of the manner in which police matters were conducted in the thirty-fifth precinct; in writing such communication upon paper other than the official department stationery; in not signing his full name thereto and giving his rank and shield number, and in denying that he wrote, caused to be written or had any knowledge of such letter being written. The only question is, whether the evidence sustains the determination of the respondent that the relator wrote the letter. The only direct evidence tending to show that the letter was written by the relator is the evidence of a handwriting expert. The relator testified that he did not write it and had no knowdedge of its having been written. Ho reason or motive is disclosed for his writing it, and it appears as a fact that the conditions complained of did not in fact exist. I think the case presented is to be controlled by the decision of this court in People ex rel. Hansen v. Waldo (163 App. ,Div. 665). The writ must, therefore, be sustained, the determination annulled and the relator restored to his position, with fifty dollars costs and disbursements. Jenks, P. J., Burr and Thomas, JJ., concurred; Carr, J., not voting. Determination annulled, writ sustained and relator restored to his position, with fifty dollars costs and disbursements.